DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a charging portion configured to electrically charge the surface of the fixing member to a polarity that is same as a charging polarity of the toner by supplying a charging current to a pair of electrodes that is disposed to face the surface of the fixing member; and
a control portion configured to acquire sheet information that includes one or more of length information, width information, and thickness information, and adjust the charging current based on the sheet information, the length information indicating a size of the sheet in a sheet conveyance direction, the width information indicating a size of the sheet in a width direction crossing the sheet conveyance direction, the thickness information indicating a thickness of the sheet; and,
Regarding independent claim 8, a charging portion configured to electrically charge the surface of the fixing member to a polarity that is same as a charging polarity of the toner by supplying a charging current to a pair of electrodes that is disposed to face the surface of the fixing member, the fixing control method comprising:
a processor acquiring sheet information that includes one or more of length information, width information, and thickness information, the length information indicating a size of the sheet in a sheet conveyance direction, the width information indicating a size of the sheet in a width direction crossing the sheet conveyance direction, the thickness information indicating a thickness of the sheet; and
the processor adjusting the charging current based on the sheet information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kikuchi et al., U.S.P.G. Pub. No. 2022/0236671, from the same Assignee, failing to name another inventor, teaches varying the charge amount of the surface of a fixing unit based on the length of the passing sheet.  Cernusak et al., U.S. Pat. No. 6,389,241, teaches that for rough paper with high thickness, toner has difficulty adhering during fixing, and so applies a highly negative charge, the same polarity as the toner, to prevent thick narrow media from wrinkling.  Cernusak is unclear regarding what happens for thinner sheets, or whether it’s the thickness of the sheet and toner layer, or whether it is the sheet’s dielectric thickness rather than physical thickness, and as such, cannot satisfy Examiner’s burden of production.  Goto et al., JP 2840483 B2, teaches that for dry thick sheets, the remaining surface charges on the toner pattern may interfere with fixing, and therefore applies a polarity to the fixer in accordance with the surface charges on the sheet.  Honke et al., JP 2017-090841, apply a polarity to the fixer opposite to that of the toner between sheets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEVAN A AYDIN/Primary Examiner, Art Unit 2852